Case: 13-50369      Document: 00512497705         Page: 1    Date Filed: 01/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-50369                               January 13, 2014
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk

VICTOR MANUEL MENDOZA,

                                                 Plaintiff-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3:13-CV-86




Before HIGGINBOTHAM, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The judgment of the District Court is affirmed for essentially the reasons
stated in its Memorandum Opinion and Order Dismissing Plaintiff’s
Complaint and for the additional reason that the Complaint is a collateral
attack of Plaintiff’s judgment of conviction upon his plea of guilty for violation
of 21 U.S.C. § 841, 846 and is barred by Spina v. Aaron, 821 F.2d 1126, 1127-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50369    Document: 00512497705    Page: 2   Date Filed: 01/13/2014


                                No. 13-50369

29 (5th Cir. 1987); Heck v. Humphrey, 512 U.S. 477 (1994); Stephenson v. Reno,
28 F.3d 26 (5th Cir. 1994) (per curiam).
AFFIRMED.




                                       2